DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 1, does the COBOT travel to the destination based on the condition detected, or is the condition detected after the COBOT has traveled to the destination area.  The language does not seem to match the specification in which the COBOT monitors the area using sensors while navigating the area.  
Relative to claim 2, it is unclear what Applicant means by “interacting, by the COBOT, with a user at the destination location after performance of the task”, since it appears that the tasks itself may include interacting with the user.  What type of tasks is Applicant referring to where the robot interacts with a user after performing a task based on the specification?
Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 12-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deyle et al (US PG. Pub. 2021/0046650).  Relative to claims 1-4, 6-11, Deyle discloses: 
a method, comprising: navigating a Collaborative Robot (COBOT)(100, 2710)(Fig. 1A-1C) from an existing location to a destination location (see location in retail environment 2700, where customer is located) based on a condition detected at the destination location (robot, 2710, travels to assist customer based on a condition such as customer behavior or customer request; Para. 0346; 0348); and performing, by the COBOT (100, 2710), a task at the destination location (location near customer) to resolve the condition (robot can assist the customer by retrieving an item, asking if the customer needs help, etc., Para. 0346; 0348); 
interacting, by the COBOT (100), with a user (for instance, user maybe human operator) at the destination location (location near customer) after performance of the task (robot contacts a human operator for assistance after assisting customer; Para. 0346).
interacting further includes, engaging, by the COBOT (100, 2710), the user (“human operator”) in a voice dialogue (the robot is equipped to communicate using voice commands; Para. 0346, 0104, 0334).
interacting further includes, engaging, by the COBOT (2710, 100), the user (“human operator” or customer) through a GUI presented on a touch-screen display (see “touch screen display”; 802, Para. 0113)(Fig. 8) of the COBOT (100, 2710)(Fig. 8).
the navigating further includes navigating based on an instruction provided from a remote server (see server) that is monitoring the destination location (location in retail environment where the robot is traveling to aid, 2700) through real-time images taken of the destination location (human operator can instruct the robot to perform a task using a remote server based on information from cameras and sensors regarding the environment; Para. 0353; 0357; 0331). 
navigating further includes navigating based on a schedule that triggers the condition (Para. 0331; see tasks based on scheduled routine).
navigating based on an instruction received through an interface from a remote monitor (remote human operator and system can monitor and control actions) that issues the instruction as the condition based on a real-time video feed of the destination location (see information collected from cameras, sensors, and semantic maps of the environment; Para. 0353) being monitored by the remote monitor (Para. 0353, remote human operator; 0331).
performing further includes obtaining, by the COBOT (2710, 100), an item from a shelf and handing, by the COBOT (2710, 100), the item to a customer located at the destination location (robot retrieves requested item; Para. 0346).
performing, by the COBOT (2710, 100), a series of sub tasks relevant to the destination location (location in environment where customer is located) in performance of the task (robot can follow customer around, assist customer to car, Para. 0346-0347; robot can also restock items, reorganize display, perform quality control to identify damaged items, identify misplaced items, and update the presentation to indicate sale items; Para. 0335; 0339; 0340; 0341).
performing the series of sub tasks further includes restocking, by the COBOT (2710, 100), a shelf (for instance, display) with items to resolve the condition by navigating to a storage area (Para. 0334, the robot inherently goes to the storage area to obtain the items to perform the inventory operation of restocking the display or shelves), retrieving the items, transporting the items to the destination location, and restocking the shelf with the items (Para. 0334-0335; robot restocks the locations where inventory items as needed based on scanned or detected information).

Relative to claims 12-14, and 16-17, the disclosure of Deyle includes: 
a method, comprising: monitoring images of shelves of a store (retail environment, 2700) and individuals (customers) within the store (2700)(Para. 0333-0334; 0348); determining when items require restocking on the shelves (displays) or when a particular individual requires assistance based on the images (Para. 0333-0334; 0348); defining a task (travel to and assist customer, perform restocking or other task) based on the determining (Para. 0346; 0348; 0334-0335); and sending the task for completion by an autonomous Collaborative Robot (COBOT) (2710, 100) located within the store (2700)(Para. 0331; 0333-0334; 0346; 0348).
receiving further includes receiving the images from cameras situated through the store (system includes cameras on robot, store security cameras, 510, and aerial system which includes cameras; Para. 0056; 0061; 0332)(Fig. 5). 
receiving further includes receiving the images from a camera of the autonomous COBOT (2710, 100) that autonomously traverses the store (Para. 0332-0334).
remotely controlling the autonomous COBOT (2710, 100) to perform the task (Para. 0331; 0353).
sending a schedule of item-shelf restocking tasks to the autonomous COBOT (2710, 100), each item-shelf restocking task to be performed by the autonomous COBOT (2710, 100) in accordance with the schedule (Para. 0331); 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deyle (US PG. Pub. 2021/0046650).  
Relative to claims 5 and 15, Deyle discloses all claim limitations mentioned above, including: traversing, by the COBOT (2710, 100), an aisle of a store (2700)(Para. 0332; 0334), determining when items on a shelf require restocking (Para. 0332-0334; robot captures images of items in the area and determines whether items need to be restocked), and restocking the items on the shelf (i.e., display)(Para. 0334-0335); and determining the particular individual (customer) requires assistance when the images indicate that the particular individual is attempting to obtain an item (Para. 0346; 0348, robot tracks customer movements and observes customer behavior while shopping such as facial expressions, time in front of items, picking up and returning items, etc.).
Deyle does not expressly disclose: the robot restocks the items on the shelf after resolving the condition at the destination location; or the images determine that the particular individual requiring assistance cannot reach the item on the shelf. 
Deyle teaches: the robot restocks the items on the shelf (display) after resolving the condition at the destination location as an obvious matter of design choice, since the robot (2710, 100) can perform various tasks as required, including performing inventory operations (Para. 0348; 0331).  For instance, if after aiding a customer (Para. 0346), the system observes that items need to be restocked in certain areas, the robot can also restock items based on sensed data of the environment (Para. 0331; 0334; 0353).  See MPEP §2144.01; §2144.03.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Deyle so that the robot restocks the items on the shelf after resolving the condition at the destination location, as an obvious matter of design choice based on the needs of the system.  

Relative to claim 15, Deyle can be modified to include determining the particular individual requires assistance when the images indicate that the particular individual is attempting to obtain an item on a shelf that cannot be reached as an obvious matter of design choice.  The system is configured to observe customer behavior and assist customers with retrieving items while shopping (Para. 0346; 0348).  The observed customer behavior can easily include images of a customer reaching for an item that is out of reach for that customer (Para. 0348).  
It is obvious for the robot (2710, 100) or human operator to determine that a customer requires assistance when the system observes, through customer monitoring, a customer unsuccessfully reaching for an item on a shelf.  It is also obvious to instruct the robot to provide assistance to the customer in obtaining and transporting the item throughout the store (Para. 0346-0348).  See MPEP §2144.01; §2144.03.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Deyle to include: determining the particular individual requires assistance when the images indicate that the particular individual is attempting to obtain an item that is on a particular shelf that cannot be reached, as an obvious matter of design choice since the system is capable of observing and tracking customer behavior, as well as providing assistance to the customer with obtaining items.

Relative to claims 19-20, Deyle discloses: a system (Para. 0042), comprising:
an autonomous Collaborative Robot (COBOT)(2710, 100) comprising: a COBOT processor and a COBOT non-transitory computer-readable storage medium having executable instructions representing a COBOT agent (Para. 0044)(Fig. 2-4);
a server (“server”) comprising a server processor and a server non-transitory computer-readable storage medium having executable instructions representing a COBOT controller (Para. 0046; 0354); 
the COBOT agent when executed by the COBOT processor from the COBOT non-transitory computer-readable storage medium causes the COBOT processor to: autonomously navigate aisles of a store (2700)(Para. 0331-0334); 
monitor items on shelves (Para. 0334-0335) and individuals (customers) within the aisles of the store (2700) for self-discovered first tasks relevant to item-shelf restocking (Para. 0334-0335) and providing individual assistance to the individuals (Para. 0346; 0348); 
receives second tasks from the COBOT controller; and 
perform the first tasks and the second tasks to restock the items on corresponding shelves within the aisles (Para. 0334-0335) and to provide item assistance to the individuals (Para. 0346-0348); 
the COBOT controller when executed by the server processor from the server non-transitory computer-readable storage medium causes the server processor to: monitor images of the aisles (Para. 0334-0335), the shelves (Para. 0334-0335), and individuals (Para. 0346; 0348); 
receive first images of the images from the COBOT agent (Para. 0332-0333); receive second images of the images from cameras (see other camera such as security cameras, aerial system cameras) situated through the store (2700)(Para. 0056; 0061; 0077; 0082); 
determine other tasks from the first images and the second images (first images from robot camera and second images from other cameras; other tasks based on first images may include reorganizing displays and removing damaged or misplaced items; Para. 0339-0341; other tasks based on second images may include robot instructing security personnel, granting or blocking access, or performing inspection of the customer- Para. 0050; 0078; 0344);
send the other tasks to the COBOT agent (2710, 100) for performance by the autonomous COBOT (2710, 100)(Para. 0050; 0078; 0344).
Deyle does not expressly disclose: the determining the other tasks are second tasks from the first images and the second images.
Deyle teaches: the determining the other tasks are second tasks from the first images and the second images as an obvious matter of design choice system the system is capable of determining multiple tasks to be performed by the robot (2710, 100) based on various sensed data obtained by the various cameras and other sensors in the system (Para. 0331-0335; 0344; 0353).  It is also obvious to perform these various first tasks such as assisting customers, and second tasks such as inspecting the customer as needed by the system to ensure optimal efficiency.  See MPEP §2144.01; §2144.03.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Deyle so that the determining the other tasks are second tasks from the first images and the second images, as an obvious matter of design choice based on the needs of the system to ensure optimal efficiency.

Relative to claims 18 and 20, Deyle discloses all claim limitations mentioned above, including: providing the autonomous COBOT with a natural language dialogue service for interacting with the user using voice-based interactions between the user and the COBOT (Para. 0101; 0104); and an autonomous Collaborative Robot (COBOT)(2710, 100) comprising: a COBOT processor and a COBOT non-transitory computer-readable storage medium having executable instructions representing a COBOT agent (Para. 0044)(Fig. 2-4), the COBOT agent (2710, 100) when executed by the COBOT processor from the COBOT non-transitory computer- readable storage medium further causes the COBOT processor to: provide natural language assistance to the users.
Deyle does not expressly disclose: providing the COBOT with a natural language dialogue service for interacting with the particular individual using voice-based interactions between the particular individual and the COBOT when providing assistance to the user.
Deyle teaches: providing the autonomous COBOT (2710, 100) with a natural language dialogue service (voice command) for interacting with the particular individual (customer) using voice-based interactions between the particular individual and the COBOT (2710, 100) when providing assistance (customers may speak to robot, Para. 0104; 0101), as an obvious matter of design choice.  The robot (2710, 100) is designed to receive and output various input to and from humans, such as voice commands and an interactive display (Para. 0101; 0104; 0113).  The robot (2710, 100) also assists customers while shopping (Para. 0346).  
Since the robot is designed to accept voice commands from humans, as well as assist customers that require assistance, the robot may utilize voice-based interactions with the particular individual (customer) requiring assistance to improve the overall customer experience.  Providing voice-based interactions between the particular individual and the robot is also well-known in the art. See MPEP §2144.01; §2144.03.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Deyle with the voice-based interactions with the particular individual as an obvious matter of design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655